I am in accord with the opinion of the circuit judge.
The claim of plaintiff that the lease, at its inception, vested in him ownership of one half of the livestock then on the farm and of the value of about $1,500, and owned by the lessor, instead of an equal interest therein to the extent of sharing in the proceeds and increase therefrom, is not sustained by the evidence in the case. The language of the lease on the subject is ambiguous but, when considered in the light of the circumstances of the parties, merely grants the lessee an interest in the livestock *Page 708 
for the purpose of sharing in the increase and not a vested ownership as claimed by plaintiff.
The circuit judge stated in an opinion:
"Neither party claims, however, there was any understanding that plaintiff should pay for half of the livestock in the manner indicated. As before stated, it is plaintiff's position that he is entitled to receive one-half interest therein without making any specific payment therefor, other than the carrying out of the lease. Obviously such interpretation, as well as the interpretation suggested by the language used by the scrivener, would lead to the conclusion that the determination of the question as to whether title to the stock actually passed would necessarily have to be held in abeyance pending the completion of the five-year contract, otherwise a failure of consideration might result. Viewing the situation in the light of the probabilities, and having due regard for the value of the property, as well as the situation of the respective parties, I am brought to the conclusion that defendant's contention is correct. In any event, I am impressed that there was no understanding or agreement on his part to the effect that plaintiff should receive a one-half interest in the stock then on the farm. If plaintiff thought otherwise, then we have a situation in which the minds of the parties did not meet on an important part of their undertaking. A conclusion of this nature finds support in the record. However, neither party is seeking a cancellation of the contract on the ground of mistake, but rather a carrying out of the agreement as properly construed.
"In weighing the respective claims of the parties as to what was actually agreed to be done the element of consideration may well be considered. Having in mind the value of the livestock at the time the contract was made, and taking into account the manner of operation under the lease, the conclusion is unavoidable that there was no adequate consideration to support any such undertaking as plaintiff *Page 709 
claims was made with reference to the livestock. This, of course, bears on the probability of such an arrangement. Without going into this phase of the controversy further, it is my conclusion that the contract should be reformed by eliminating therefrom the provision tending to indicate that plaintiff was entitled to a one-half interest in the cattle, sheep, and hogs on the farm on the 1st of March, 1937."
The decree should be affirmed, with costs to defendant.
BOYLES and NORTH, JJ., concurred with WIEST, J.